DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendment filed on 8/26/2019.
Claims 1-5, 7-12, 15, 18, 24-28, 30-35, 38, and 41 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12, 15, 18, 24-28, 30-35, 38, and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 9,887,824 B2; hereafter Kim).


With respect to claim 1, Kim discloses a wireless communication method for wireless communication, comprising:
receiving, by a terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19), an activation signaling (S1930 in FIG. 19; col. 14, lines 10-24: see request field) sent by a network device (eNB in FIG. 17; eNB in FIG. 18; eNB in FIG. 19), wherein the activation signaling (S1930 in FIG. 19; col. 14, lines 10-24: see request field) is used for activating the terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19) to persistently report first channel state information (CSI) (col. 23, lines 5-45: see periodic report): and
reporting, by the terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19), persistently (col. 23, lines 5-45: see periodic report) the first CSI (S2020, S2030, S2040 in FIG. 20) to the network device (eNB in FIG. 17; eNB in FIG. 18; eNB in FIG. 19) after receiving the activation signaling (S1930 in FIG. 19; col. 14, lines 10-24: see request field) until the terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19) receives a deactivation signaling sent by the network device (eNB in FIG. 17; eNB in FIG. 18; eNB in FIG. 19), wherein the deactivation signaling is used for instructing the terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19) to stop reporting the first CSI (col. 23, lines 35-65: see aperiodic report & contention case that results with aperiodic reporting).

With respect to claim 2, Kim further discloses wherein the reporting, by the terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19), persistently the first CSI to the network device, comprises:
UE in FIG. 17; UE in FIG. 18; UE in FIG. 19), persistently the first CSI (S2020, S2030, S2040 in FIG. 20) to the network device (eNB in FIG. 17; eNB in FIG. 18; eNB in FIG. 19) through a physical uplink shared channel (PUSCH) or a physical uplink control channel (PUCCH) (S1960 in FIG. 19).

With respect to claim 3, Kim further discloses wherein the first CSI comprises at least one of:
a channel state information reference signal resource indicator (CRI), a rank indicationrank indicator (RI), a pre-coding matrix indicator (PMI), channel quality information (CQI) (S1960 in FIG. 19), a quantized value of channel information, and a quantized value of interference.

With respect to claim 4, Kim further discloses wherein the method further comprises:
performing, by the terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19), persistent CSI measurement (col. 23, lines 5-45: see periodic report) to obtain the first CSI (S2020, S2030, S2040 in FIG. 20).

With respect to claim 5, Kim further discloses wherein the performing, by the terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19), the persistent CSI measurement to obtain the first CSI, comprises:
determining, by the terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19), at least one of the following according to content included in the first CSI (S2020, S2030, S2040 in FIG. 20), and performing the persistent CSI measurement (col. 23, lines 5-45: see periodic report) according to the at least one of the following to obtain the first CSI (S2020, S2030, S2040 in FIG. 20):
a resource for performing the persistent CSI measurement, a quantity of channel state information reference signal (CSI-RS) ports (col. 16, lines 55-65; col. 17, lines 1-30: TABLE 13 & TABLE 14) used for performing the persistent CSI measurement, and an assumption of a CSI-RS transmission beam on the resource for performing the CSI measurement.

With respect to claim 7, Kim further discloses wherein the activation signaling (S1930 in FIG. 19; col. 14, lines 10-24: see request field) comprises first information (col. 24, lines 1-50; see Table 16 and NO-PMI or Single-PMI) for indicating content included in the first CSI (S2020, S2030, S2040 in FIG. 20); and
the reporting, by the terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19), persistently the first CSI (col. 23, lines 5-45: see periodic report) to the network device, comprises:
reporting, by the terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19), persistently the first CSI to the network device according to the first information (col. 24, lines 1-50; see Table 16 and NO-PMI or Single-PMI), wherein the first CSI comprises the content indicated by the first information (col. 24, lines 1-50; see Table 16 and NO-PMI or Single-PMI).

With respect to claim 8, Kim further discloses wherein the activation signaling (S1930 in FIG. 19; col. 14, lines 10-24: see request field) comprises second information (col. 24, lines 1-40, TABLE 16: see the Open-Loop or Close-Loop modes), and the second information (col. 24, lines 1-40, TABLE 16: see the Open-Loop or Close-Loop modes) is used for indicating time-a second time domain resource (col. 23, lines 40-60, see the determined period and offset)when the first CSI (S2020, S2030, S2040 in FIG. 20) is reported for a first time: and
the reporting, by the terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19), persistently the first CSI (col. 23, lines 5-45: see periodic report) to the network device, comprises:
determining, by the terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19), a second time domain resource for reporting the first CSI for the first time according to the second information (col. 24, lines 1-40, TABLE 16: see the Open-Loop or Close-Loop modes), and reporting the first CSI to the network device for the first time on the second time domain resource (col. 23, lines 40-60, see the determined period and offset).

With respect to claim 9, Kim further discloses wherein the method further comprises: determining, by the terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19), time domain resources for subsequent persistent reporting of the first CSI (col. 23, lines 5-45: see periodic report) according to the second time domain resource (col. 23, lines 40-60, see the determined period and offset) for reporting the first CSI for the first time and a period (col. 23, lines 40-60, see the determined period and offset) obtained in advance for reporting persistently the first CSI.

With respect to claim 10, Kim further discloses wherein the activation signaling (S1930 in FIG. 19; col. 14, lines 10-24: see request field) comprises third information (col. 25, liens 1-25, see the transmission modes) for indicating a resource for reporting the first CSI; and
the reporting, by the terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19), persistently the first CSI to the network device (eNB in FIG. 17; eNB in FIG. 18; eNB in FIG. 19), comprises:
reporting, by the terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19), persistently the first CSI (col. 23, lines 5-45: see periodic report) to the network device (eNB in FIG. 17; eNB in FIG. 18; eNB in FIG. 19) on the resource indicated by the third information (col. 25, liens 1-25, see the transmission modes).

With respect to claim 11, Kim further discloses wherein the reporting, by the terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19), persistently the first CSI to the network device (eNB in FIG. 17; eNB in FIG. 18; eNB in FIG. 19), comprises:
reporting, by the terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19), persistently the first CSI (col. 23, lines 5-45: see periodic report) to the network device (eNB in FIG. 17; eNB in FIG. 18; eNB in FIG. 19) on persistent time domain resource units for uplink transmission; or
reporting, by the terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19), the first CSI to the network device (eNB in FIG. 17; eNB in FIG. 18; eNB in FIG. 19) periodically with a certain period (col. 23, lines 5-45: see periodic report).

With respect to claim 12, Kim further discloses wherein the reporting, by the terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19), persistently the first CSI to the network device (eNB in FIG. 17; eNB in FIG. 18; eNB in FIG. 19), comprises:
determining, by the terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19), the first CSI reported each time according to a dependency relationship among CSI measurement, and reporting the first CSI (S2020, S2030, S2040 in FIG. 20).

With respect to claim 15, Kim further discloses wherein the reporting, by the terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19), persistently the first CSI to the network device, comprises:
reporting, by the terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19), persistently the first CSI (col. 23, lines 5-45: see periodic report) to the network device by adopting at least one of: 
a same Multiple Input Multiple Output (MIMO) transmission mode, a same modulation coding manner (S1950, S1980 in FIG. 19: see the QAM), a same quantity of orthogonal frequency division multiplexing symbols, and a same frequency domain resource (S1950, S1980 in FIG. 19: see the QAM).


With respect to claim 18, Kim further discloses wherein
column 41, lines 1-20: see the MAC signal or higher-layer signal for transmission).


With respect to claim 24, Kim discloses a terminal device (UE in FIG. 17; UE in FIG. 18; UE in FIG. 19), comprising a transceiver and a processor; wherein,
the transceiver is used for receiving an activation signaling (S1930 in FIG. 19; col. 14, lines 10-24: see request field) sent by a network device (eNB in FIG. 17; eNB in FIG. 18; eNB in FIG. 19), wherein the activation signaling (S1930 in FIG. 19; col. 14, lines 10-24: see request field) is used for activating the terminal device to persistently report first channel state information (CSI) (col. 23, lines 5-45: see periodic report);
the processor is used for obtaining the first CSI (S2020, S2030, S2040 in FIG. 20) after receiving the activation signaling (S1930 in FIG. 19; col. 14, lines 10-24: see request field); and
the transceiver is further used for persistently reporting the first CSI (col. 23, lines 5-45: see periodic report) to the network device (eNB in FIG. 17; eNB in FIG. 18; eNB in FIG. 19) until receiving a deactivation signaling sent by the network device (eNB in FIG. 17; eNB in FIG. 18; eNB in FIG. 19), wherein the deactivation signaling is used for instructing the terminal device to stop reporting the first CSI (col. 23, lines 35-65: see aperiodic report & contention case that results with aperiodic reporting).

With respect to claim 25, Kim further discloses wherein the transceiver is further used for:
persistently reporting the first CSI (col. 23, lines 5-45: see periodic report) to the network device (eNB in FIG. 17; eNB in FIG. 18; eNB in FIG. 19) through a physical uplink shared channel (PUSCH) or a physical uplink control channel (PUCCH) (S1960 in FIG. 19).

With respect to claim 26, Kim further discloses wherein the first CSI comprises at least one of:
a channel state information reference signal resource indicator (CRI), a rank indicator (RI), a pre-coding matrix indicator (PMI), channel quality information (CQI) (S1960 in FIG. 19), a quantized value of channel information, and a quantized value of interference.

With respect to claim 27, Kim further discloses wherein the transceiver is further used for:
performing persistent CSI measurement to obtain the first CSI (col. 23, lines 5-45: see periodic report).

With respect to claim 28, Kim further discloses wherein the transceiver is further used for:
determining at least one of the following according to content included in the first CSI (S2020, S2030, S2040 in FIG. 20), and performing the persistent CSI measurement (col. 23, lines 5-45: see periodic report) according to the at least one of the following to obtain the first CSI (S2020, S2030, S2040 in FIG. 20):
a resource for performing the persistent CSI measurement, a quantity of channel state information reference signal (CSI-RS) ports (col. 16, lines 55-65; col. 17, lines 1-30: TABLE 13 & TABLE 14) used for performing the persistent CSI measurement, and an assumption of a CSI-RS transmission beam on the resource for performing the CSI measurement.

With respect to claim 30, Kim further discloses wherein the activation signaling comprises first information (col. 24, lines 1-50; see Table 16 and NO-PMI or Single-PMI) for indicating content included in the first CSI (S2020, S2030, S2040 in FIG. 20): and
the transceiver is further used for:
reporting persistently the first CSI (col. 23, lines 5-45: see periodic report) to the network device according to the first information (col. 24, lines 1-50; see Table 16 and NO-PMI or Single-PMI).

With respect to claim 31, Kim further discloses wherein the activation signaling (S1930 in FIG. 19; col. 14, lines 10-24: see request field) comprises second information (col. 24, lines 1-40, TABLE 16: see the Open-Loop or Close-Loop modes), and the second information (col. 24, lines 1-40, TABLE 16: see the Open-Loop or Close-Loop modes) is used for indicating a second time domain resource (col. 23, lines 40-60, see the determined period and offset) when the first CSI is reported for a first time;
the processor is further used for:
S2020, S2030, S2040 in FIG. 20) for the first time according to the second information (col. 24, lines 1-40, TABLE 16: see the Open-Loop or Close-Loop modes); and
the transceiver is further used for:
reporting the first CSI to the network device for the first time on the second time domain resource (col. 23, lines 40-60, see the determined period and offset).

With respect to claim 32, Kim further discloses wherein the transceiver is further used for determining time domain resources for subsequent persistent reporting of the first CSI (col. 23, lines 5-45: see periodic report) according to the second time domain resource (col. 23, lines 40-60, see the determined period and offset) for reporting the first CSI (S2020, S2030, S2040 in FIG. 20) for the first time and a period (col. 23, lines 40-60, see the determined period and offset) obtained in advance for reporting persistently the first CSI.

With respect to claim 33, Kim further discloses wherein the activation signaling (S1930 in FIG. 19; col. 14, lines 10-24: see request field) comprises third information (col. 25, liens 1-25, see the transmission modes) for indicating a resource for reporting the first CSI (S2020, S2030, S2040 in FIG. 20); and
the transceiver is further used for:
reporting persistently the first CSI (col. 23, lines 5-45: see periodic report) to the network device on the resource indicated by the third information (col. 25, liens 1-25, see the transmission modes).

With respect to claim 34, Kim further discloses wherein the transceiver is further used for:
reporting persistently the first CSI (col. 23, lines 5-45: see periodic report) to the network device on persistent time domain resource units for uplink transmission; or
reporting the first CSI (S2020, S2030, S2040 in FIG. 20) to the network device periodically with a certain period (col. 23, lines 5-45: see periodic report).

With respect to claim 35, Kim further discloses wherein the processor is further used for:
determining the first CSI reported each time according to a dependency relationship among CSI measurement.
3

With respect to claim 38, Kim further discloses wherein the transceiver is further used for:
reporting persistently the first CSI (col. 23, lines 5-45: see periodic report) to the network device by adopting at least one of: 
a same Multiple Input Multiple Output (MIMO) transmission mode, a same modulation coding manner (S1950, S1980 in FIG. 19: see the QAM), a same quantity of orthogonal frequency division multiplexing symbols, and a same frequency domain resource (S1950, S1980 in FIG. 19: see the QAM).


With respect to claim 41, Kim further discloses wherein the activation signaling (S1930 in FIG. 19; col. 23, lines 5-45: see periodic report) and deactivation signaling are a DCI signaling or a media access control (MAC) signaling (column 41, lines 1-20: see the MAC signal or higher-layer signal for transmission).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        April 27, 2021